Citation Nr: 1329502	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  11-11 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a right eye 
disability.



ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran had active service from August 1943 to January 
1946.  His awards and decorations include the Bronze Star 
Medal, the Purple Heart, and Combat Infantryman Badge, which 
are indicative of combat service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2009 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 

The record shows that the Veteran requested a hearing before 
a member of the Board via videoconference from the RO. VA 
notified the Veteran that he was scheduled for a January 
2013 hearing. He failed to report for that hearing. He has 
not submitted evidence showing good cause for his failure to 
appear for the scheduled hearing. Also, there has been no 
new hearing request from the Veteran. Therefore, the Board 
finds that VA has fully discharged its duty to provide the 
Veteran with a hearing if so desired. 38 C.F.R. § 20.701(c) 
(after a hearing date has become fixed, an extension of time 
for appearance at a hearing will be granted only for good 
cause).

In February 2013, the Board remanded the Veteran's claim for 
additional development.  A supplemental statement of the 
case was issued in July 2013 by the VA Appeals Management 
Center (AMC), which continued the denial of the claim.  The 
case is once again before the Board. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2012).  


FINDING OF FACT

The Veteran's diagnosed eye disabilities have not been 
causally or etiologically linked to service by competent 
evidence. 


CONCLUSION OF LAW

An eye disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 
C.F.R. § 3.303 (2012).




REASONS AND BASES FOR FINDING AND CONCLUSION

After the evidence has been assembled, the Board is 
responsible for evaluating the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2012).  

Indeed, in Gilbert v. Derwinski, 1 Vet.App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims 
(Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against 
the claim.  See Alemany v. Brown, 9 Vet.App. 518, 519 
(1996), citing Gilbert, 1 Vet.App. at 54.

Furthermore, the Board notes that it has reviewed all of the 
evidence in the claims file.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis will 
focus specifically on what evidence is needed to 
substantiate the issue adjudicated herein and what the 
evidence in the claims file shows, or fails to show, with 
respect to this claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet.App. 122, 128-30 (2000).  

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2012), provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  The law 
and regulations also require VA to notify the claimant and 
the claimant's representative, if any, of any information 
and any medical or lay evidence not previously provided to 
VA that is necessary to substantiate the claim.  As part of 
the notice, VA is to specifically inform the claimant and 
the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant. 

In March 2006, the Court issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet.App. 473 (2006) and held that the notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, VA is required to review 
the information and the evidence presented with the claim 
and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In the present case, VA issued a VCAA notice letter to the 
Veteran in February 2009.  This letter informed the Veteran 
of what evidence was required to substantiate his service 
connection claim and of his and VA's respective duties for 
obtaining evidence.  

The February 2009 letter also informed the Veteran as to the 
law pertaining to the assignment of a disability rating and 
effective date as the Court required in Dingess.  

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 

In the present appeal, the Board finds that reasonable 
efforts have been made to assist the Veteran in obtaining 
evidence necessary to substantiate his claim, and that there 
is no reasonable possibility that further assistance would 
aid in substantiating it.  

In this capacity, the Board remanded the Veteran's claim in 
February 2013 in order to obtain his in-service 
hospitalization treatment records, ascertain whether he 
received any additional VA or non-VA treatment pertaining to 
his claimed eye disability, and schedule him for an 
additional VA examination. 

Upon review, in an April 2013 letter, the AMC requested the 
Veteran identify every private optometrist who has treated 
his right eye so that VA could obtain his treatment records.  
The letter also requested that the Veteran identify any VA 
facility that has provided treatment for his right eye.  
While the Veteran was informed that he could submit this 
information on his own, he did not identify or submit any 
additional records in response. 

The AMC also contacted the National Personnel Records Center 
(NPRC) and requested the Veteran's in-service 
hospitalization treatment records.  In a March 2013 
response, the NPRC indicated that these records were 
destroyed during a fire at its facility in 1973.  While it 
was suggested that the AMC submit a request for sick/morning 
reports from the Veteran's unit, the Veteran has already 
submitted a September 1944 Company Morning Report which 
shows that he had been transferred to the 21st General 
Hospital.  Accordingly, an additional search for 
sick/morning reports is not necessary. 

Finally, while the record reflects that the Veteran was 
scheduled for a VA eye examination, he failed to report for 
his scheduled examination.  The Veteran has not provided 
good cause for his failure to appear or requested that the 
examination be rescheduled.  His failure to report for a 
scheduled VA examination will be addressed in further detail 
below.

Based on the above, the record indicates that the AMC has 
substantially complied with the Board's remand instructions.  
See Stegall v. West, 11 Vet.App. 268, 271 (1998) (where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance); 
see also Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(although under Stegall VA is required to comply with remand 
orders, substantial compliance, not absolute compliance, is 
required).

Further, the record contains the Veteran's VA and private 
treatment records, lay statements, VA examination reports 
and a morning report submitted by the Veteran. 

The Veteran's service treatment records have not been 
associated with his VA claims folder, and the NPRC indicated 
that these records were destroyed in a fire at the facility 
in 1973.  The Veteran was informed that his records were 
destroyed in a November 2008 letter and requested to submit 
any records he might have. 

The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), wherein the United States Court of Appeals for 
the Federal Circuit elaborated on the VA's responsibility to 
obtain a veteran's service records.  The Board finds, 
however, that in light of evidence that the records were 
destroyed in a fire there is no reasonable possibility that 
the missing records may be located or recovered, and thus no 
useful purpose would be served in remanding this matter for 
more development. 

The Veteran was provided with a VA examination in October 
2009.  The report of this examination reflects that the 
examiner recorded the Veteran's current complaints, 
conducted an appropriate physical examination and rendered 
appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record, and pertinent to the 
rating criteria.  Supporting rationale was also provided for 
the opinion proffered.  See Barr v. Nicholson, 21 Vet.App. 
303 (2007); Nieves-Rodriguez v. Peake, 22 Vet.App. 295 
(2008).  

As the Board will discuss in its analysis, the October 2009 
VA examiner only provided an etiologic opinion as to one of 
the Veteran's three diagnosed eye disabilities.  
Accordingly, in the February 2013 remand, the Board 
requested that the Veteran be scheduled for an additional VA 
examination and the examiner indicate whether any identified 
eye disability is related to the Veteran's active duty 
service. 

While the record reflects that the Veteran was scheduled for 
a VA eye examination, the Battle Creek VA Medical Center 
(VAMC) documented that he failed to report for his 
examination.  

None of VA's letters to the Veteran have been returned as 
undeliverable, and the current address of record matches the 
return address of evidence the Veteran has mailed to VA. 
There is no evidence of record indicating that the Veteran 
requested that the examination be rescheduled or that he 
provided good cause for his failure to report. See 38 C.F.R. 
§ 3.655 (2012).

In order for VA to process claims, individuals applying for 
VA benefits have a responsibility to cooperate with the 
agency in the gathering of the evidence necessary to 
establish allowance of benefits.  See Morris v. Derwinski, 1 
Vet.App. 260, 264 (1991). Moreover, VA's duty to assist is 
not always a one-way street, and if a veteran wishes help, 
he/she cannot passively wait for it in those circumstances 
where he/she may or should have information that is 
essential in obtaining the putative evidence. Wood v. 
Derwinski, 1 Vet.App. 190, 193 (1991); see also Swann v. 
Brown, 5 Vet.App. 229, 233 (1993). In light of the above, 
the Board finds that the RO/AMC has complied with the 
February 2013 remand instructions to the extent possible, 
and no further action in this regard is warranted. Because 
the Veteran failed to report to his VA examination, the 
claim is being evaluated on the basis of the evidence of 
record. See 38 C.F.R. § 3.655(b).

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2012).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  His 
failure to appear for a scheduled hearing with a Veterans 
Law Judge, and his subsequent failure to reschedule, is 
being treated as a withdrawal, as detailed in the 
Introduction.  See 38 C.F.R. § 20.704(d) (2012).    

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and that no further development is required to comply 
with the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained. There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.  

II. Law and Regulations

In general, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110; 1131 (West 2002); 
38 C.F.R. § 3.303 (2012).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2012).

In order to establish service connection for the claimed 
disorder, there must be (1) evidence of a current 
disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006).  The determination as to whether 
these requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999). 

III. Analysis

The Veteran contends that he has a right eye disability as a 
result of combat wounds he sustained while on active duty.  
As an initial matter, the Board notes that the Veteran has 
not been diagnosed with a chronic disease within the meaning 
of the general compensation law.  38 U.S.C.A. § 1101; 
38 C.F.R. § 3.303(b).

In a November 2009 statement, the Veteran reported that 
while his unit was advancing through France in September 
1944, he sustained a right eye injury from incoming 
artillery fire.  He reported that he was transferred to 
Naples, Italy to recuperate before rejoining his unit.  

The Veteran's 53-55 documents that he participated in the 
Rome-Arno, Southern France, Rhineland, and Central Europe 
Campaigns.  He was awarded the Combat Infantryman Badge, 
Bronze Star Medal, and the Purple Heart Medal.  

In support of his claim, the Veteran submitted a Company 
Morning Report from September 1944 which reveals that he was 
transferred from the 7th Army to the 21st General Hospital. 

Based on the above, the Board finds that the provisions of 
38 U.S.C.A. § 1154(b) are for application and the Veteran's 
statements regarding his in-service eye injury are credible, 
competent, and consistent with the circumstances of his 
combat service.  As such, the Board finds that the Veteran 
incurred an in-service injury. 

The record also indicates that the Veteran has been 
diagnosed with exudative macular degeneration, cataracts and 
pseudophakia.  See the October 2009 VA examination report.  
(Pseudophakia is a condition in which a degenerated 
crystalline lens is replaced by mesodermal tissue. See 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (30th Ed. 2003) at 
1536.)

As the record contains evidence of a current disability, and 
evidence of an in-service injury or disease, what remains to 
be established is whether there is a nexus between the 
diagnosed eye disabilities and the in-service injury. 

In this capacity, the Veteran was afforded a VA examination 
in October 2009.  After conducting a clinical examination 
the examiner stated that the Veteran's exudative macular 
degeneration was the result of the normal aging process and 
was "not caused by [his] time in the service."  

While the October 2009 VA examiner diagnosed the Veteran 
with cataracts and pseudophakia, he did not comment on the 
etiology of these disabilities.  In this capacity, the 
Board's August 2013 remand requested that the Veteran be 
scheduled for an additional VA examination to determine 
whether any identified right eye disability was related to 
his in-service injury. 

Unfortunately, the Veteran did not appear for his 
examination. Therefore no further determination could be 
made regarding the diagnosis, cause, and relationship to 
service of the Veteran's eye disability, and the case must 
be decided solely on the basis of the evidence of record. 
See 38 C.F.R. § 3.655(b). 

The Board has considered the Veteran's statements that his 
current eye disability is related to his in-service injury.  
Lay witnesses are competent to opine as to some matters of 
diagnosis and etiology, and the Board must determine on a 
case by case basis whether a veteran's particular disability 
is the type of disability for which lay evidence is 
competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, 
n.4 (2011).  

In this case, the Veteran's testimony as to the relationship 
between his current eye disorders and service is testimony 
as to an internal medical process which extends beyond an 
immediately observable cause-and-effect relationship that is 
of the type that the courts have found to be beyond the 
competence of lay witnesses.  Compare Jandreau, 492 F.3d at 
1376 (lay witness capable of diagnosing dislocated 
shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 
(2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay 
person competent to testify to pain and visible flatness of 
his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 
(2009) ("It is generally the province of medical 
professionals to diagnose or label a mental condition, not 
the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 
462 (2007) (unlike varicose veins or a dislocated shoulder, 
rheumatic fever is not a condition capable of lay 
diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer").  See also 
Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) 
(recognizing that in some cases lay testimony "falls short" 
in proving an issue that requires expert medical 
knowledge).  

The Board acknowledges the Veteran's statements that he 
injured his eye during service and has "fluctuating" right 
eye vision since his injury. The Board further recognizes 
that the Veteran, as a layperson, is competent to report on 
matters observed or within his personal knowledge. See 
Layno, 6 Vet.App. at 470. However, as a layperson not shown 
to possess appropriate medical training and expertise, the 
Veteran is not competent to render a competent opinion on 
the etiology of his current eye disabilities, as such matter 
requires medical expertise to determine. See Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting 
general competence to testify as to symptoms but not to 
provide medical diagnosis). Thus, the Veteran's opinion that 
his current eye disabilities are related to his in-service 
injury is not a competent medical opinion.  There is also no 
medical evidence of nexus, and the possibility of obtaining 
such on remand was precluded by the Veteran's failure to 
report for the scheduled examination.

The Board notes that medical evidence is not always required 
to establish the nexus element in demonstrating continuity 
of symptomatology under 38 C.F.R. § 3.303(b).  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (lay testimony regarding 
observations of symptoms 'may provide sufficient support for 
a claim of service connection, and it is error for the Board 
to require medical evidence to support that lay evidence').  
Here, however, the continuity of symptomatology provision is 
inapplicable, and the Veteran's testimony is not otherwise 
competent for the reasons noted above.  As there is neither 
lay nor medical evidence of nexus, the Veteran has failed to 
meet his burden as to the nexus element and his claim for 
service connection for an eye disability must therefore be 
denied.

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine. 
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable. See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
at 55-57.

The Board does note that the appellant honorably served his 
nation during a period of war and was wounded in action.  If 
he is able to obtain new and material evidence, we encourage 
him to submit an application to reopen the claim.  


ORDER

Service connection for an eye disability is denied. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


